Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation Withdrawn
Acknowledgement is made of the amendment to claim 8, line 12 changing mechanism for placing parts to “a hoist” such that this claim limitation is no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

                                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (US 3,759,635) in view of Katsuki et al (JP2001335906; newly applied).
	With respect to amended claim 1, Carter provides a tube pump immersible in molten metal comprising a tube (10) having a closed lower end portion (12) and an open upper end portion, said lower end portion capable of being submerged in molten metal, said upper end portion of said tube being adapted to be fastened to support structure (22) outside of a molten metal bath, said tube including an inlet opening (area 13) and an outlet opening; a pump shaft 
With respect to claim 2, see Fig. 5 of Carter.
With respect to claim 3, the inlet passage (see arrow under element 13 in Fig. 2, Carter) would be above the rotor or impeller and said outlet conduit disposed below said impeller, and said pump shaft rotated such that molten metal travels downward which causes molten metal to be drawn from said inlet passage to said impeller and down to said outlet conduit and transferred to the outlet opening.
With respect to claim 4, Carter discusses graphite as one of few materials which can withstand the molten metal environment (col. 2, lines 4-15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the tube pump and parts thereto (i.e., pump shaft, inlet conduit, outlet conduit, and rotor/impellar) from  graphite since it is one of few materials which can withstand the molten metal environment.  Furthermore, it is deemed obvious to select suitable material (i.e., graphite or ceramic material) for use in the making of the pump and its parts (MPEP 2144.07) in order to function in molten metal without degradation.
With respect to claim 5, the molten metal extends into another vessel or chamber (16, Carter).

With respect to amended claim 7, the tube pump as defined by the combination above would appear via Carter for rotor (19) with helically shaped grooves (31), windings (34) and conductor (33) which wrap around the rotor a number of turns (col. 4, lines 18-49).  The inlet passage (see arrow under element 13 in Fig. 2, Carter) would be above the rotor or impeller and said outlet conduit disposed below said impeller, and said pump shaft rotated such that molten metal travels downward which causes molten metal to be drawn from said inlet passage to said impeller and down to said outlet conduit and transferred to the outlet opening. Carter is silent concerning parts of the pump made from graphite or ceramic material and the rotor defining an impeller.  Even though the materials used do not include graphite or ceramic material, it is deemed obvious to select suitable material for use in the making of the pump and its parts (MPEP 2144.07) in order to function in molten metal without degradation.  Further, the helically grooved rotor with windings and conductor do appear in an auger or screw configuration from Fig. 5 and such a configuration directs the molten metal in a downward spiraling direction (see Fig. 5; col. 4, lines 46-49).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the rotor would define an impeller because the rotor with its construction and configuration would direct molten metal in a downward spiraling direction just as an impeller. The intended use of the pump and/or parts thereto inside the galvanizing vessel, the clearing region inside the galvanizing vessel, and operation of the pump so as to remove dross in the clearing region have been given no patentable 
With respect to claim 9, see the response above with respect to claim 4.
With respect to claims 11 and 12, Carter provides an immersible tube pump comprising a tube (10) having a closed lower end portion (12) and an open upper end portion, said lower end portion immersed in molten metalHTS-60098US0Page 5 of 10U.S. App. No.: 16/585,506, said tube including an upper inlet opening (area 13) and a lower outlet opening; a pump shaft (21) having upper and lower end portions, said upper end portion of said pump shaft connected to a motor drive shaft, said pump shaft connected to a drive motor (20; col. 3, lines 37-41) and said pump shaft extending inside said tube; a rotor (19) fastened to the lower end portion of said pump shaft and disposed near a lower end portion of said tube; an inlet passage (see arrow under element 13 in Fig. 2) connected to the inlet opening of said tube adjacent to a top of the rotor and an inlet end portion with an inlet opening disposed near a surface of the molten metal; at least one outlet conduit (15 or 17) having one end portion connected to the outlet opening of said tube adjacent to a bottom of said rotor and an outlet end portion remote from the inlet opening of said inlet conduit.  Carter discusses graphite as one of few materials which can withstand the molten metal environment (col. 2, lines 4-15).  It is therefore deemed obvious to select suitable material (i.e., graphite or ceramic material) for use in the making of the pump and its parts including impeller (MPEP 2144.07) in order to function in molten metal without degradation.  Carter is silent concerning the rotor defining an impeller and the pump including an inlet conduit having a length positioned so that the inlet end portion and the inlet opening are located submerged in molten metal.  However, the helically grooved rotor with windings and conductor appear to be in an auger or screw configuration from Fig. 5 and such a configuration directs the molten metal in a downward spiraling direction (see Fig. 5; col. 
With respect to claim 12, see Carter motor (20).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the ASPA (Admitted State of the Prior Art) in view of Carter et al (US 3,759,635) and Katsuki et al (JP2001335906; newly applied).
With respect to amended claim 8, the ASPA (Technical Field/Background; pages 1-2 of instant spec) sets forth a system for galvanizing metal parts using a submerging a part (i.e., a part made of steel) dunked into a degreasing tank or bath then rinsed.  The part is then submerged in a picking bath containing an acidic solution and then rinsed.   Next, the part is submerged in a fluxing bath and then dried at some drying station.   The following step involves the part has being immersed in  molten metal and galvanized  then moved out of the bath to another location for cooling and quality inspection. The molten zinc in the galvanizing bath or vessel rapidly 
With respect to claim 10, Carter discusses graphite as one of few materials which can withstand the molten metal environment (col. 2, lines 4-15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the tube pump and parts thereto (i.e., pump shaft, inlet conduit, outlet conduit, and rotor/impellar) from  graphite since it is one of few materials which can withstand the molten metal environment.  Furthermore, it is deemed obvious to select suitable material (i.e., graphite or ceramic material) for use in the making of the pump and its parts (MPEP 2144.07) in order to function in molten metal without degradation.

Response to Arguments
Applicants’ arguments filed 3/26/2021 have been fully considered but they are not persuasive. 
Applicants contend that all obviousness rejections based on the teachings of Carter (US 3,759,635) should be withdrawn because Carter’s tube pump is not suitable for removing dross from a clearing region of a galvanizing vessel as claimed in claim 1. Carter is designed to include a rotor 30 with magnetic coils and a flux return 23 that is embedded in the second vessel. Carter does not disclose an inlet conduit that extends inside of the main vessel nor does it extend to a clearing area of the main vessel that can receive parts to be galvanized. Carter's inlet opening does not extend into the main vessel at all nor is Carter's tube pump submerged in the main vessel as claimed. Carter pumps everything from its fixed location in the second vessel and is not capable of selectively removing dross from a containment region of a galvanizing vessel as claimed. Withdrawal of this rejection is respectfully requested.
	In response, all obviousness rejections based on the teachings of Carter have been maintained.  The intended use of the Carter tube pump for removing dross from a clearing region of a galvanizing vessel as claimed in claim 1 has not been given patentable weight because the galvanizing vessel, the clearing region inside the galvanizing vessel, and operation of the pump so as to remove dross in the clearing region have been given no patentable weight because the galvanizing vessel including molten metal bath having a clearing region are not a part of the instantly claimed invention (clm 1).  Carter may have a tube pump further comprising magnetic coils and a flux return in a second vessel, however, Carter recognizes that the tube pump can be removed from the second vessel as shown in Fig. 2 and the rotor can be rotated via motor (20).  Thus, the Carter tube pump would appear useable without the magnetic 
Applicant contends that claim 8 depends on claim 1 and includes all of its features. However, Carter does not disclose the features of claim 1 as discussed above. The alleged admission does not overcome the deficiencies of Carter et al. Therefore, claim 8 is patentable for at least the same reasons as provided above with regard to claim 1.
In response, all claims including claim 8 have been rendered obvious for the reasoning set forth above.  Even though claim 8 depends from claim 1, the claimed invention does not appear to be structurally distinguishable beyond that already set forth in the pump prior art.  Respectfully, all claims remain rejected. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/3/2021